Citation Nr: 0432148	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  97-33 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for asbestosis, claimed 
as due to exposure to asbestos while on active duty. 

2.  Entitlement to an increased (compensable) rating for a 
right thumb disorder for the period prior to June 10, 1999. 

3.  Entitlement to a rating in excess of 10 percent for a 
right thumb disorder for the period on and after June 10, 
1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1971 to June 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 1997 and March 1999 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The Board issued a decision on 
June 6, 2003, which denied the veteran's claims for service 
connection for asbestosis and a compensable rating for a 
right thumb disorder for the period prior to June 10, 1999.  
That decision also granted a 10 percent rating for a right 
thumb disorder for the period on and after June 10, 1999.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an order dated 
April 15, 2004, the Court vacated the June 6, 2003, decision 
of the Board and granted a Joint Motion for Remand filed by 
the parties to the litigation. 
 

REMAND

The aforementioned Joint Motion found that the Board, in its 
June 6, 2003, decision, had failed to adequately discuss the 
notice requirements mandated by the Veterans Claims 
Assistance Act of 2000 (VCAA), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In particular, the Joint Motion found that the Board 
failed to "specifically indicate" how September 1996 and 
January 2003 letters, November 1997 and May 1999 statements 
of the case, and May 1999 and September 1999 supplemental 
statements of the case "notified Appellant of the evidence 
needed to substantiate his claims or who was responsible for 
obtaining such evidence."  Reference was also made to a 
failure to, pursuant to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), specifically


inform the veteran of the evidence that he was responsible 
for providing and which evidence VA would seek to obtain.  
Accordingly, the RO upon remand will be directed to address 
the concerns raised in the Joint Motion, as required by the 
mandate of the Court.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.  

1.  The veteran should be furnished with a 
development letter consistent with the 
notice requirements of the VCAA, and 
otherwise ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any pertinent interpretive authority, 
including Quartuccio, supra, are fully 
complied with and satisfied.

2.  Following completion of the requested 
development, the RO should re-adjudicate 
the claims on appeal.  To the extent that 
this does not result in a complete grant 
of all benefits sought, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


